DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 fails to clearly and precisely define the metes and bounds of the claimed invention.  Claims 1-15 fails to include transitional phrases such as comprising, consisting of, or consisting essentially of, thus, the scopes of claims 1-15 are unclear.  
Claims 1-4 discloses a receptacle, it is unclear if the receptacle is part of the claimed plane plate, or just is a part of the pressing tool or the press.  Clarification and/or explanation is needed. 
Claims 1, 12 and 14-15 disclose the phrase: “at least one at least partially cylindrical guiding face which for contacting a guide column is parallel with the axial direction.” It is unclear what “at least one at least partially cylindrical guiding face” is or what a partially cylindrical guiding face is. It is also unclear if the cylindrical guiding face is part of the lifting cylinder or of the plane plate. 
Claims 1 and 14 further disclose that: “wherein the wall thickness … has at least a minimum.”  It is unclear what a minimum is, is it a minimum thickness?  Is it a particular part? A position? 
Claim 2 discloses that “the minimum is configured as an opening…”  It is also unclear how the wall thickness could be an opening.  
Claim 1 discloses “wherein the wall thickness in the first region and so as to be spaced apart from the receptacle as well as from the link has at least a minimum”.  Claim 3 discloses that “wherein the wall thickness in the first region, at least between the receptacle and the minimum, is continuously variable”.  Isn’t the minimum is part of the wall thickness?  It is unclear how the wall thickness is determined based on the distance between the receptacle and itself (the minimum)? 
Claims 4 and 15, it is unclear what’s the lower limit the form line can be deformed.  Can it be zero? 
Claim 6 recites the limitation "the link on the upper side" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Is this link on the upper side the same with the link in claim 4?  Clarification and/or correction is needed.
Claim 7 and 13 disclose the phrase: “at least two at least partially cylindrical guiding face which for contacting a guide column is parallel with the axial direction.” It is unclear what “at 
Claim 11 discloses “a first link”, “a second link” and “the links”.  Are “the links” referring to the first link and the second link? Are “the links” the same or different than “the link” of claim 4?  
Claims 14 and 15 disclose “[u]se of a plane plate in a pressing tool of a press…”.  It is unclear what is claimed here.  If they are the method claims, please provide specific method steps.  It they are apparatus or product claims, please indicate so.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THU KHANH T NGUYEN/Examiner, Art Unit 1743